Citation Nr: 1704916	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  12-11 309	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include osteoarthritis and degenerative disc disease.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1979 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2016 the Veteran testified at a Board hearing, sitting in Washington, District of Columbia.  A transcript of this hearing has been associated with the claims file. 

The issues of reopening claims of entitlement to service connection for hearing loss and tinnitus have been raised by the record during the Veteran's hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran has diagnosed lumbar spine disabilities and suffered a back injury during his active duty service.

2.  The Veteran's back injury during active duty service did not cause his current lumbar spine disabilities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1111, 1113, 1131 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions; there are no contrary contentions in this regard.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015)

The Board has thoroughly reviewed all the evidence of record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Finally, in analyzing any claims made by the Veteran, the Board has an obligation to provide him with the "benefit of the doubt" on any questions material to these decisions for which there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Entitlement to service connection for a back disability

The Veteran seeks service connection for his lumbar spine disabilities.  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Thus, establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has been diagnosed with lumbar spine disabilities, to include the osteoarthritis and degenerative disc disease.  See VA examination, 13 (Jan. 24, 2012) (noting a summary of the Veteran's disabilities).  The Veteran's testimony and service treatment records indicate that the Veteran injured his back during active duty.  See Hearing Transcript, 3-4 (July 5, 2016); see also, e.g., Service Treatment Records, 6 (Aug. 31, 2015).  This evidence satisfies the requirements of the first two service connection elements.  See Shedden, 381 F.3d at 1167.  

The Board now turns to the final, nexus requirement of Shedden: whether a causal relationship exists between the Veteran's lumbar spine disabilities and his in-service injury.  For certain "chronic" conditions, continuity of symptomatology after discharge can satisfy this nexus element of service connection.  See Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) ("continuity of symptomatology establishes the link, or nexus . . .").  As the Veteran has been diagnosed with osteoarthritis, he has the requisite chronic disease to potentially establish etiology through continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker, 708 F.3d at 1336.

In December 1980, the Veteran reported back pain during his active duty service.  See Service Treatment Records, 6 (Aug. 31, 2015).  The Veteran has also stated suffering "continuous" problems with his back.  See Veteran Statement, 1 (June 17, 2009).  Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).
In weighing credibility, the Board may consider inconsistent statements.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Notably, the Veteran has previously indicated that his back pain began in 2003.  See Social Security Records, 12 (Mar. 30, 2016).  This statement is inconsistent with his reports of suffering from continuous symptoms since his active duty service, which ended in August 1982.  See, e.g., Veteran Statement, 1 (June 17, 2009).  Due to this significant inconsistency, the Board assigns the Veteran's statements limited probative weight.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that the Veteran has submitted lay statements from third parties, which attempt to establish a continuity of symptoms.  See, e.g., Statement of Friend, 1 (July 29, 2009).  Unfortunately, these statements are also inconsistent with the Veteran's reported onset of symptoms from 2003.  See Social Security Records, 12 (Mar. 30, 2016).  Consequently, the Board assigns these lay statements limited probative weight.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

In July 2009, the Veteran underwent a VA examination of his back disability.  The examiner acknowledged the Veteran's injury during active duty and considered the Veteran's reports of having continuous back pain.  See VA examination, 2 (July 21, 2009).  Ultimately, the examiner concluded that it was less likely as not that the Veteran's current back disability was the result of his in-service back injury.  See id. at 8.  A fair reading of the examination report in its entirety leaves the reasonable impression that the apparent absence of continuous symptoms influenced the examiner's conclusion.

The Board notes that some of the dates cited in the VA examiner's opinion have been later refuted by new evidence added to the claims file.  See, e.g., VA examination, 8 (July 21, 2009) (noting that there were no available records documenting back problems until 2007); compare with See Social Security Records, 12 (Mar. 30, 2016) (records dated from October 2005, noting an onset of back pain in 2003).  However, the Board finds that these mild inconsistencies do not undermine the examiner's ultimate conclusion that the Veteran did not suffer continuous symptoms.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole in determinations of adequacy); see Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Consequently, the Board assigns the VA examiner's opinion significant probative weight. 

The Board has evaluated all supporting evidence, including all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).  The Board has fully assessed the credibility and weight of all the evidence to determine its probative value, accounted for the evidence which it found to be persuasive or unpersuasive, and provided adequate reasons and bases for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Regarding the final element of causation, the VA medical opinion discussed above is afforded significant probative weight and the lay statements of record are afforded limited probative weight.  Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current back disabilities are caused by his active duty service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Consequently, the Board denies the Veteran's claim of entitlement to service connection for a back disability.  See Shedden, 381 F.3d at 1167.  


ORDER

Service connection for a lumbar spine disability, to include osteoarthritis and degenerative disc disease is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


